Case 4:19-cv-00573-CVE-FHM Document 26-2 Filed in USDC ND/OK on 12/30/19 Page 1 of 5




                                EXHIBIT 2
Case 4:19-cv-00573-CVE-FHM Document 26-2 Filed in USDC ND/OK on 12/30/19 Page 2 of 5




                                      AFFIDAVIT OF JARED PETERSON

                 1.     My name is Jared Peterson, and I am the Regional President of AAA Club Alliance

      Inc. for Oklahoma, Kansas and South Dakota. I am over the age of 18 and the statements made in

      this Declaration are based upon my personal knowledge, under penalty of perjury, and are true and

      correct.

                 2.     I previously executed an affidavit on August 12, 2019, which is appended to this

      affidavit. I have reviewed that affidavit and confirm that the statements made therein remain true

      today.

                 3.     CSAA Insurance Exchange does not issue policies in Oklahoma and does not have

      subscribers or members that are citizens of the State of Oklahoma.

                 4.     An up-to-date search of the Insurance Agency Management software database

      further confirmed that there are no CSAA Insurance Exchange customers, subscribers or members

      in Oklahoma.

                 5.     This Declaration is made of my own free will and is based upon my personal

      knowledge and my best recollection.

                 I declare under penalty of perjury that the fo                    ct.
                                                                                  ;_ _ __
                                                                                        _
                                                              ����



      Subscribed and sworn to before me on this3Q__ day of December, 2019.
Case 4:19-cv-00573-CVE-FHM Document 26-2 Filed in USDC ND/OK on 12/30/19 Page 3 of 5

   Case 4:19-cv-00306-JED-FHM Document 26-11 Filed in USDC ND/OK on 08/22/19 Page 2 of 4
Case 4:19-cv-00573-CVE-FHM Document 26-2 Filed in USDC ND/OK on 12/30/19 Page 4 of 5

   Case 4:19-cv-00306-JED-FHM Document 26-11 Filed in USDC ND/OK on 08/22/19 Page 3 of 4
Case 4:19-cv-00573-CVE-FHM Document 26-2 Filed in USDC ND/OK on 12/30/19 Page 5 of 5

   Case 4:19-cv-00306-JED-FHM Document 26-11 Filed in USDC ND/OK on 08/22/19 Page 4 of 4
